Title: To James Madison from William Vans Murray, 13 April 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


13 April 1801, The Hague. Relates details of Danish losses at Copenhagen. Reports rumors that Alexander of Russia is seeking peace with British. Notes that Dutch embargo continues to exempt American vessels. Asks JM to forward enclosed letter from John Quincy Adams to his father.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). 2 pp.; marked private; postmarked Philadelphia, 29 May; docketed by Wagner as received 2 June.


